PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
Jones et al.
Application No. 15/419,899
Filed: 30 Jan 2017
For: Methods and Compositions for Pest Control
Docket No. 29628-0002002
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the August 26, 2021 petition filed under 37 CFR 1.183 requesting waiver of the requirement in 37 CFR 1.321(d) that the reference patent1 listed in the terminal disclaimer concurrently filed be prior art that is disqualified in the manner set forth in 37 CFR 1.104(c)(5)(ii).2 For the reasons set forth below, the present petition is dismissed.

FEES

Receipt of the petition fee of $420 pursuant to 37 CFR 1.17(f) is acknowledged. Also acknowledged is receipt of the terminal disclaimer fee of $170 pursuant to 37 CFR 1.20(d).
					
RELEVANT STATUTE AND REGULATIONS 

Pre-AIA  35 U.S.C. 103(c) provides:
 
(1) Subject matter developed by another person, which qualifies as prior art only under one or more of subsections (e), (f), and (g) of section 102, shall not preclude patentability under this section where the subject matter and the claimed invention were, at the time the claimed invention was made, owned by the same person or subject to an obligation of assignment to the same person. 

(2) For purposes of this subsection, subject matter developed by another person and a claimed invention shall be deemed to have been owned by the same person or subject to an obligation of assignment to the same person if —

(A) the claimed invention was made by or on behalf of parties to a joint research agreement that was in effect on or before the date the claimed invention was made; 
(B) the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; and 
(C) the application for patent for the claimed invention discloses or is amended to disclose the names of the parties to the joint research agreement.


37 CFR 1.104(c)(5)(ii) provides (emphasis added):

Subject matter which qualifies as prior art under 35 U.S.C. 102(e), (f), or (g) in effect prior to March 16, 2013, and a claimed invention in an application pending on or after December 10, 2004, or in any patent granted on or after December 10, 2004, will be treated as commonly owned for purposes of 35 U.S.C. 103(c) in effect prior to March 16, 2013, on the basis of a joint research agreement under 35 U.S.C. 103(c)(2) in effect prior to March 16, 2013, if: 

(A) The applicant or patent owner provides a statement to the effect that the subject 
       matter and the claimed invention were made by or on behalf of the parties to a  
       joint research agreement, within the meaning of 35 U.S.C. 100(h) and § 1.9(e), 
       which was in effect on or before the date the claimed invention was made,         
      and that the claimed invention was made as a result of activities undertaken 
      within the scope of the joint research agreement; and 
(B) The application for patent for the claimed invention discloses or is amended to 
       disclose the names of the parties to the joint research agreement. 

37 CFR 1.321(d) provides (emphasis added):

A terminal disclaimer, when filed in a patent application or in a reexamination proceeding to obviate double patenting based upon a patent or application that is not commonly owned but was disqualified as prior art as set forth in either § 1.104(c)(4)(ii) or (c)(5)(ii) as the result of activities undertaken within the scope of a joint research agreement, must: 

(1) Comply with the provisions of paragraphs (b)(2) through (b)(4) of this section; 
(2) Be signed in accordance with paragraph (b)(1) of this section if filed in a patent  
      application or be signed in accordance with paragraph (a)(1) of this section if filed    
      in a reexamination proceeding; 
(3) Include a provision waiving the right to separately enforce any patent granted on 
      that application or any patent subject to the reexamination proceeding and the 
      patent or any patent granted on the application which formed the basis for the  
      double patenting, and that any patent granted on that application or any patent 
      subject to the reexamination proceeding shall be enforceable only for and during 
      such period that said patent and the patent, or any patent granted on the         
      application, which formed the basis for the double patenting are not separately 
                      enforced.

37 CFR 1.183 provides:

In an extraordinary situation, when justice requires, any requirement of the regulations in this part which is not a requirement of the statutes may be sus-pended or waived by the Director or the Director’s designee, sua sponte, or on petition of the interested party, subject to such other requirements as may be imposed. Any petition under this section must be accompanied by the petition fee set forth in § 1.17(f).
DECISION 

In the present petition filed under 37 CFR 1.183, Petitioner requests waiver of the prior art disqualification requirement in 37 CFR 1.321(d) for the reference listed in the terminal disclaimer filed concurrently with the petition. Petitioner asserts that there was no need to disqualify the reference patent as prior art because both the instant application and the reference patent claim the same priority date. Petitioner also asserts the subject matter disclosed in the reference and the instant application resulted from activities undertaken under a joint research agreement between the VMI Foundation (“VMI”) and the United States of America, as represented by the Secretary of Agriculture (USDA) and that the collaboration resulted in VMI owning the entire interest of the prior reference patent and VMI and the USDA co-owning the entire interest in the instant application. Petitioner argues that a terminal disclaimer under 37 CFR 1.321(c) is inapplicable in this situation and contends that justice requires a waiver of the prior art disqualification requirement of 37 CFR 1.321(d) in this situation. Specifically, petitioner argues the following:

Denial of the present petition would impede collaborative innovation and would discourage the parties from undertaking research under joint agreements, because no terminal disclaimer can be filed, and therefore no patent can be obtained, in some situations where, as here, not all of the collaborators have contributed to the subject matter claimed in the parent or the child application. 

Accordingly, applicant requests that the present petition be granted and the terminal disclaimer under 37 CFR 1.321(d), filed concurrently with this petition, be approved.
 
Applicant’s instant petition under 37 CFR 1.183 has been fully considered.  

Applicant has not met the following requirements under 37 CFR 1.104(c)(5)(ii) to establish the existence of a joint research agreement for the reference listed in the terminal disclaimer in order to file a terminal disclaimer under 37 CFR 1.321(d):

1. Applicant has not filed a statement in accordance with 37 CFR 1.104(c)(5)(ii)(A). The statement should either be on or begin on a separate sheet, must not be directed to other matters (37 CFR 1.4(c)), and must be signed in accordance with 37 CFR 1.33(b). See section 2146.02(II) (“Requirements to Establish a Joint Research Agreement”) of the Manual of Patent Examining Procedure (MPEP), Rev. 10.2019, June 2020. Please note that the statement made in the terminal disclaimer filed on August 26, 2021 does not comply with 37 CFR 1.104(c)(5)(ii)(A); and

2. The application for patent for the claimed invention (i.e. the specification) does not disclose, nor has been amended to disclose, the names of the parties to the joint research agreement.  
 
Furthermore, the August 26, 2021 terminal disclaimer was an improper modification of a USPTO form.3 The applicant modified the text on the PTO/SB/26 terminal disclaimer form but did not remove all of the text identifying the form as an Office form. Any modification of USPTO 

The existing text of a form, other than a certification statement, may be modified, deleted, or added to, if all text identifying the form as an Office form is removed. The presentation to the Office (whether by signing, filing, submitting, or later advocating) of any Office form with text identifying the form as an Office form by a party, whether a practitioner or non-practitioner, constitutes a certification under § 11.18(b) of this chapter that the existing text and any certification statements on the form have not been altered other than permitted by EFS-Web customization.
Accordingly, the present petition under 37 CFR 1.183 is dismissed.

The time period for filing a renewed petition is governed by 37 CFR 1.181(f). Therefore, if reconsideration of this decision is desired, any response to this decision must be submitted within TWO MONTHS from the mail/notification date of this decision, and extensions of time under 37 CFR 1.136(a) are not permitted. The reply should include a cover letter entitled “Renewed Petition pursuant to 37 CFR 1.183.” This is not a final agency action within the meaning of 5 U.S.C 704. 

A petition fee will not be required for a renewed petition requesting reconsideration of this decision. Applicant must file the following with the request for reconsideration: terminal disclaimer,4 a proper statement under 37 CFR 1.104(c)(5)(ii)(A), and an amendment under 37 CFR 1.71(g)(1) that discloses the names of the parties to the joint research agreement as required by 37 CFR 1.104(c)(5)(ii)(B).  Applicant must also pay the fee required by 37 CFR 1.71(g)(2) for the amendment if it is not filed within the time periods set forth therein.  A new terminal disclaimer fee will not be required for the resubmitted terminal disclaimer.

CONCLUSION

1.	The August 26, 2021 petition filed under 37 CFR 1.183 is dismissed.

2.	The terminal disclaimer filed on August 26, 2021 will be forwarded to the paralegal staff for processing.	

3.	Telephone inquiries related to this decision should be directed to the undersigned at (571) 272-3207.

/Cliff Congo/
Cliff Congo
Attorney Advisor – Office of Petitions 



    
        
            
        
            
        
            
        
            
    

    
        1 The reference listed in the terminal disclaimer is U.S. Patent No. 9,950,994.
        2  It is noted that the application is subject to pre-AIA  35 U.S.C. 103(c) rather than AIA  35 U.S.C. 102(c) so the prior art disqualification requirements set forth in 37 CFR 1.104(c)(5)(ii) as required by 37 CFR 1.321(d) apply.
        3 The terminal disclaimer filed on January 27, 2022 also appears to be an improper modification of a USPTO form.
        4 Applicant can file one terminal disclaimer listing both applicants of record using the following language as it appears that each applicant has an undivided interest assigned by a joint inventor: 
        The applicants, VMI Foundation and United States, as Represented by the Secretary of Agriculture, who together own 100% interest in the instant application hereby disclaim…